                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

    JERONE MCDOUGALD,                              :   Case No. 2:19-cv-257
                                                   :
          Plaintiff,                               :   Judge Timothy S. Black
                                                   :   Magistrate Judge Stephanie K. Bowman
    vs.                                            :
                                                   :
    ANDREW EDDY, et al.,                           :
                                                   :
           Defendants.                             :

                            DECISION AND ENTRY
                ADOPTING THE REPORT AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 4)

          This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings filed with this Court and, on February 28, 2019,

submitted a Report and Recommendation recommending that the Plaintiff’s motion for

leave to amend be denied. (Doc. 4). Plaintiff Jerone McDougald 1 filed an untimely

objection on March 22, 2019. (“Objection”) (Doc. 5).

          The Objection is not well-taken. Initially, the Objection—which was required to

be filed by March 14, 2019, but was not filed until eight days later—is untimely and fails

as a matter of law. See Jones v. Warden, Ross Corr. Inst., No. 2:11-cv-0871, 2013 WL

6230365, at *2, 2013 U.S. Dist. LEXIS 169658, at * 4 (S.D. Ohio Dec. 2, 2013) (“failure

to file timely objections not only waives the right to de novo review of a Magistrate

[Judge]’s Report and Recommendation, but dispenses with the need for the district court


1
  Plaintiff is a prolific prison litigator who has filed 22 cases in the Southern District of Ohio.
(See Doc. 4 at 1 n.1)
to conduct any review”).

        In any event, the Objection fails on the merits. The Report and Recommendation

properly found that (1) Plaintiff is prohibited by 28 U.S.C. § 1915(g) from proceeding in

forma pauperis because three prior complaints filed by him have been dismissed with

prejudice for failure to state a claim and (2) Plaintiff has not met the statutory exception

set forth in § 1915(g) by alleging any facts showing that he was in imminent danger at the

time of filing this case. The Court finds that the Objection does not identify any error in

the Report and Recommendation, but merely disagrees with the Magistrate Judge’s

findings. Accordingly, after reviewing the Report and Recommendation and the

Objection, the Court concurs with the Magistrate Judge’s conclusion that Plaintiff’s

motion to proceed in forma pauperis (Doc. 1) should be denied.

        As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that such Report and Recommendation should be and is hereby ADOPTED in

its entirety.

        Accordingly, for the reasons stated above:

        1) Plaintiff’s motion to proceed in forma pauperis (Doc. 1) is DENIED.

        2) Plaintiff shall pay the full $400 fee ($350 filing fee plus $50 administrative
           fee) required to commence this action within thirty (30) days. Failure of
           Plaintiff to pay the full $400 fee within thirty (30) days will result in the
           dismissal of his action. See In re Alea, 286 F.3d 378, 382 (6th Cir. 2002).
                                  IT IS SO ORDERED.

Date:           4/22/19
                                                             Timothy S. Black
                                                             United States District Judge
                                              2
